Citation Nr: 0033649	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
October 1945.  He died in February 1998 and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision which denied service 
connection for the cause of the veteran's death, which the 
appellant claimed in order to obtain Dependency and Indemnity 
Compensation (DIC).  The Board finds that this is the only 
issue on appeal at this time.

The Board notes that the RO also listed an appellate issue of 
entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  The file shows the 
appellant has never claimed such Chapter 35 educational 
benefits.  In any event, there would be basic eligibility for 
Chapter 35 educational benefits if there were a favorable 
finding on the issue of service connection for the cause of 
the veteran's death.  Under the circumstance of the case, the 
Board does not construe the appeal as involving a separate 
issue of entitlement to Chapter 35 educational benefits.

REMAND

According to the statement of the case which the RO sent to 
the appellant, her claim for service connection for the cause 
of the veteran's death was being denied on the rationale that 
the claim was not well grounded.  However, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to notice to a 
claimant and the duty to assist.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the appellant's claim for service 
connection for the cause of the veteran's 
death.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any subsequent regulations and 
VA and court instructions on the subject.  

2.  Thereafter, the RO should review, on 
the merits, the claim for service 
connection for the cause of the veteran's 
death.  If the claim remains denied, the 



appellant and her representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.





		
L. W. Tobin
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





